Motion for a change of venue granted and indictments removed for trial from the County Court of Cayuga County to Supreme Court, Monroe County. Memorandum: Defendants are under indictment for various crimes allegedly committed by them during a riot or “ disturbance ” at the New York State Correctional Facility at Auburn, Cayuga County, New York, in November, 1970. They have moved for change of venue to New York County upon the grounds, among others, that by reason of the size of Cayuga County, the publicity in that county attendant upon the alleged riot and a subsequent lengthy hearing concerning it in Federal court in Auburn, and the economic importance of the prison in that community, they cannot receive a fair trial there. Although no one of the arguments advanced as a ground for change of venue would, in and of itself, be sufficient, the cumulative effect of the several contentions and all the circumstances in the record before us persuade us that in the interests of justice the venue of these indictments should be transferred to another county.